internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp plr-110683-99 date date we respond to your date request for a letter_ruling supplementing our letter_ruling dated date the prior letter_ruling the legend abbreviations summary of facts proposed transactions representations and caveats appearing in the prior letter_ruling are incorporated by reference distributing and controlled represent in the prior letter_ruling that any share repurchases made by controlled after the distribution will meet the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 controlled now intends to make such repurchases through a combination of open market purchases and a tender offer distributing and controlled represent that there is no plan or intention for the combined purchases by controlled pursuant to the tender offer and open market purchases to equal or exceed percent of the total outstanding_stock of controlled or for controlled to purchase shares pursuant to the tender offer from any of controlled’s officers or directors based solely on the information and representations submitted in the original and supplemental requests we rule that the additional information and representation will have no adverse effect on the prior letter_ruling and that the prior letter_ruling retains full force and effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the prior ruling letter should attach a copy of that letter and of this supplemental letter to its federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed plr-110683-99 under a power_of_attorney on file in this office a copy of this supplemental letter will be forwarded to the taxpayer sincerely yours assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
